DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
	Applicant's election with traverse of Group I, Species I, claims 1-3 and figures 1-6 in the reply filed on 10/12/2020 was acknowledged. 
	Claims 1-6, 8-9, 19-21 and 23-25 are currently pending in this application with claims 4-6 and 8-9 being withdrawn and claims 7, 10-18 and 22 being cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 19-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glidden et al. (US 1,701,611). With respect to claims 1-2, Glidden discloses a sole structure for an article of footwear (see figures 1-5), the sole structure (the sole can be utilized as ab outer sole or inner sole) comprising: a first midsole layer (upper rubber layer 10, see figures 1-3) including a first surface (bottom surface); a second midsole layer (intermediate rubber layer 9) formed separately from the first midsole layer and including a second surface (top surface); and a first sheet (flexible metallic mesh layer 12) disposed between the first midsole layer (10) and the second midsole layer (9) and including a third surface (top surface) and a fourth surface (bottom surface) formed on an opposite side of the first sheet than the third surface, the first sheet being a mesh textile (metallic mesh layer 12 having open interstices/spaces in the fabric layer) defining one or more post-processed apertures (spaces 14) (i) extending through a structure of the mesh textile from the third surface to the fourth surface (the metallic layer 12 consist of a plurality of strips 13 that have been separated and spaced apart, see figure 1) and (ii) defined by removing a portion of the mesh textile from the first sheet (layer 12 being cut  creating strips 13 that are spaced apart by space 14); wherein the first surface (bottom surface) of the first midsole layer (10) is directly bonded to the second surface (top surface) of the second midsole layer (9) through the one or more post-processed apertures (spaces 14) of the first sheet by an adhesive (when the rubber layers are vulcanized, the rubber on the bottom surface of layer 10 and the rubber on the top surface of layer 9 will be bonded together in space 14); wherein the sole structure further comprising a second sheet (the metallic layer 12 consist of a plurality of strips 13 that have been separated and spaced apart, see figure 1) disposed between the first midsole layer (10) and the second midsole layer (9).
With respect to claims 19-20, Glidden discloses a sole structure for an article of footwear (see figures 1-5), the sole structure comprising: a first sheet including a textile material (metallic mesh layer 12)  having a first surface (top surface) and a second surface (bottom surface) formed on an opposite side of the first sheet than the first surface, the first sheet (12) including one or more post-processed apertures (the metallic layer 12 consist of a plurality of strips 13 that have been separated and spaced apart, see figure 1) (i) extending through a thickness of the first sheet from the first surface to the second surface and (ii) defined by removing a portion of the textile material from the first sheet (layer 12 being cut  creating strips 13 that are spaced apart by space 14); a first midsole layer (top rubber layer 10) including a third surface (bottom surface) disposed adjacent to the first surface of the first sheet; and a second midsole layer (intermediate rubber layer 9) formed independently of the first midsole layer and including a fourth surface (top surface) disposed adjacent to the second surface of the first sheet and directly bonded to the third surface of the first midsole layer through the one or more post-processed apertures by an adhesive (when the rubber layers are vulcanized, the rubber on the bottom surface of layer 10 and the rubber on the top surface of layer 9 will be bonded together in space 14); wherein the sole structure further comprising a second sheet (the metallic layer 12 consist of a plurality of strips 13 that have been separated and spaced apart, see figure 1) disposed between the first midsole layer and the second midsole layer.
With respect to claims 23-24, Glidden discloses a sole structure for an article of footwear (see figures 1-5), the sole structure comprising: a first midsole layer (upper rubber layer 10); a second midsole layer (intermate rubber layer 9) formed separately from the first midsole layer; and a first sheet (metallic mesh layer 12, see figure 12) disposed between the first midsole layer and the second midsole layer (see figure 1), the first sheet being a mesh textile defining one or more post-processed apertures (i) extending through a structure of the mesh textile (metallic mesh layer 12 having open interstices/spaces in the fabric layer) and (ii) defined by removing a portion of the mesh textile from the first sheet; wherein the first midsole layer is directly bonded to the second midsole layer through the one or more post-processed apertures of the first sheet by an adhesive (when the rubber layers are vulcanized, the rubber on the bottom surface of layer 10 and the rubber on the top surface of layer 9 will be bonded together in space 14); wherein the sole structure further comprising a second sheet (the metallic layer 12 consist of a plurality of strips 13 that have been separated and spaced apart, see figure 1) disposed between the first midsole layer and the second midsole layer.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Glidden.
With respect to claims 3, 21 and 25, it would have been obvious to one of ordinary skill in the art to extend the edges of the interlayer of Glidden to the outer edges of the first midsole and second midsole, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. The modified interlayer of Glidden that extends to the outer peripheral edges of the first and second midsole will characteristically be visible on the medial and lateral sides of the sole structure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 19-21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior office rejection of 09/28/2021 for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
05/13/2022